overlookedthe'factthat.                     :..
                                                                                         :     -
                                          -Aid. 6196, hixsbeen h&I void                       :.   I
                                    j.      in 0-1850, end other former                            :
                                    \.     Opinions of this office,See
f
,.._~                                      origlml OPiniOnsin vol.                                 j
i                  .I'                     305,,Attaq           Oencral S. Opiaions. P. 4
             ,OFFICE OF-I-HE
I    .




     Eon. 0. J. 5. Ellln~son
     Oensral E6aager

!    Texas Prison system
     Hunterills,        Texas




                                                                     4~221, .seri~e~~~d~rro~
                                                                      pardons ,by, the &sbu-
                                                                     cbereed follolpln~~aa
     interview with a                                                 Federal ~overment.
    ..The~proolanatloil                                              aad~ttit    t&e   ooa-
     lick be released                                        on oificer'oi the South-
                                                             es, Callftirnla..~That :
                                                            on Officer for the South-
                                                         itta     to ascertain     where




                                         bjeot ma       brought iron East&m            No.




             f   took   the   boy   in   my car   to    EuatsviUe,           1st his
             aatoh the bus to Greenville, Texas*                      Se has 6n auat
             that resides 6t 1715 i%u~hill street                     *   * *  This
             arrangement        was maLadebecewe         he vanted        to g0 back
             to San alego, California where his mother and sisters
         .
             live.... ..
                                       .,
                                      I,;,!
                         ..                     .-
                                                            .:~
                                                                      .,




:   Bon; 0. J. 9. Ellingson, Page 2             - ... '~'>.>;
                                                          1
              .                            J.        :   ,!.~
                                                            ..’

         .,
              "This plan that he return to California wa6
        66tisfaotory to ne and naturally would take him
        baok through El Paso. At the present tine ha is
        making an attempt to oontaot his people in Califor-
        nia to raise finances enou& for his travel from
        21 Paso to San Dieso. If there is anything that
        can be done in connection with sending the money
        for his rare to 31 Paso to him at the address in
        Greenville, I will qqreoiate   it very muoh.R

                  The applicable atatut: is Article 6196, Yernon's
    Annotated Civil Statutes     (Acts 1929, 41st Leg,, I& c. 3..,~
    p. 9, ch. 5, li1):
                             :..
              qot more than ten dsys nor less than four days.
        iisfore any conviot is dischcrged from the penitentiary
        there shall be prepared and sent to the di'atriut clerk
        Or the county *here the conoiot ~$68 convioted and SQ~--
        tsnoed, or to such other county as hereinafter provid-
        ad, e written or printed discharge from the Boer&,
         signed by the Chairm6n with the.seal ot the Board
        sfflxed,~ kiving his ncine, date of sentence,    from what
        county sentenced, t&s amount of commutation received,
        the trade he has learned, his proiiolesoy in same and
        suah description as nay be practicable.       Which report
        shell not be less than Sour'days prior to said dis-,
        aherge sent by registered mail to seid district clerk,
        and said report shall. have'6 place for the convict
        tO.Sign proper receiptor    Said   diSCh.FTSe upon his
        presenting himself tc said district clerk, end he
        ah811 report forthwith Upon his errival to, such clerk,
        and he shall not be considered as finally disoherged
        until he aresents himselr to said clerk and signs
        Said reCeipt. He shell be timished with a suit of
        clothes, Of good quality artd fit,    t'~O suit8 of un-
        derwear, one gair of shoe6 and e hat, one shirt and
        five dollars in money in addltion~ to any mone7 which
        he may have to his credit with the Board, end in
        ~addition the -   OS t&ee dollars 6s further travel-
     .goo:O.   I.   S. EUAngaon,   Page 9                        .~~
-                                                                       ?,:




                From a readin& oi *tb3 for&mii~ statute atiiappiied
     to the Sacts set out by you, it    ia.a$%ent   that ihe Lagiala-
     tura aonterrplated that any transportation would be from the
~-   pleae of dlsaharge ot the convlat to either (1) the county in
     rbich conviction occurred, or (2) any other county seat Id the     I~
     8tats selected by the convict; but In such’event only aftsr
     approval of en oiiiclal designated by the prison comIasion.
     Further, we again eqhestze the language of the statute: “Ee
     #hall be, given a: non-transferable axxl non-easheble ticket.”

               It is our optnion you uould not have authority to ‘. I
     rend money for the requested fare $0 the ‘said convict. He
     Waited any claim thereto &en  the term of Article 6196, aupra,
     *me not complied with upon his release from the prison.
                                            Yours very truly